COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Shawnervin T. Braggs v. Eric Matthew Songer

Appellate case number:    01-18-00642-CV

Trial court case number: 2018-44238

Trial court:              61st District Court of Harris County

        Appellant Shawnervin T. Braggs, who is self-represented, filed in this Court an affidavit
to proceed in forma pauperis. Appellant has not made financial arrangements for the filing of the
clerk’s record.
      Appellant’s submission does not conform to the form Statement of Inability to Afford
Payment of Court Costs, nor does it otherwise completely satisfy Rule 145 of the Rules of Civil
Procedure. See TEX. R. CIV. P. 145.
        Within 30 days of the date of this order, appellant is ordered to file in the trial court a
Statement of Inability to Afford Payment of Court Costs in form prescribed by the Supreme Court
of Texas. See id. The form Statement of Inability to Afford Payment of Court Costs is attached to
this order. Appellant shall advise this Court that he has complied with our order.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower_____________
                    Acting individually  Acting for the Court


Date: ___January 31, 2019__